*297
ORDER

PER CURIAM.
Landmark Insurance Company appeals the trial court’s order dismissing, for failure to state a claim, strict liability and negligence claims filed against PACCAR Inc. to recover for property damage sustained when a vehicle manufactured by PACCAR, owned by Butler Trucking and insured by Landmark, was destroyed in a fire allegedly caused by a defect in the truck’s fuel line. Landmark asserts that the trial court erred because it failed to: (1)apply an exception to the economic loss doctrine for damage to property other than the product at issue, (2) create a previously unrecognized exception to the economic loss doctrine or treat as a separate cause of action allegations of failure to warn of defects which became apparent after the manufacturing process where such allegations could have been made in amendments to the petition and (3) create a previously unrecognized exception to the economic loss doctrine where a plaintiff alleges the product at issue is inherently dangerous.
We have reviewed the briefs of the parties and the record on appeal. Because we find the trial court properly dismissed PACCAR’s Motion to Dismiss for failing to state a claim for strict liability and negligence, we affirm. An extended opinion restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 84.16(b).